Citation Nr: 1019994	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for disability 
exhibited by high blood pressure readings, for accrued 
benefits purposes.

3.  Entitlement to service connection for osteoporosis, for 
accrued benefits purposes.

4.  Entitlement to service connection for pancreatitis, for 
accrued benefits purposes.

5.  Entitlement to service connection for metatastic cancer 
of the floor of the mouth, for accrued benefits purposes.



6.  Entitlement to service connection for thyroid disability, 
for accrued benefits purposes.

7.  Entitlement to service connection for disability 
exhibited by inability to eat on feeding tube and use of a 
ventilator, for accrued benefits purposes.

8.  Entitlement to service connection for diabetes mellitus, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to August 
1979.  The Veteran died in December 2005; the appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2006, a statement of the case was issued in 
January 2007, and a substantive appeal was received in March 
2007.  The appellant testified at a Board hearing in February 
2010.  At the February 2010 Board hearing, the appellant 
submitted new medical evidence in support of her claim, and 
waived RO review of such additional evidence.  See 38 C.F.R. 
§§ 19.9, 19.31(b)(1) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Appellant asserts that service connection is warranted 
for the cause of the Veteran's death as his fatal cancer was 
the result of his Agent Orange exposure while in the Republic 
of Vietnam.  

On December 13, 2005, the Veteran filed a formal claim of 
service connection for disability exhibited by high blood 
pressure, osteoporosis, pancreatitis, metatastic cancer of 
the floor of the mouth, thyroid disability, disability 
exhibited by inability to eat on feeding tube and use of a  
ventilator, and diabetes mellitus.  The Veteran died on 
December [redacted], 2005, prior to adjudication of his claims for 
compensation.  At the time of the Veteran's death, he had 
pending claims of entitlement to service connection.  
However, as a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include claim for any accrued benefits.  See 3.1000 (2009).  
The appellant filed her claim for dependency and indemnity 
compensation benefits in November 2006, within one year of 
the Veteran's death.  Thus, the appellant's claim for 
dependency and indemnity compensation benefits is construed 
as a timely claim for accrued benefits.  The RO has not had 
an opportunity to address the claim for accrued benefits.  

The Board finds that the matters of service connection for 
disability exhibited by high blood pressure, osteoporosis, 
pancreatitis, metatastic cancer of the floor of the mouth, 
thyroid disability, disability exhibited by inability to eat 
on feeding tube and use of a ventilator, and diabetes 
mellitus for accrued benefits purposes are inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the Veteran's death.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims of entitlement 
to service connection for disability 
exhibited by high blood pressure, 
osteoporosis, pancreatitis, metatastic 
cancer of the floor of the mouth, thyroid 
disability, disability exhibited by 
inability to eat on feeding tube and use 
of a  ventilator, and diabetes mellitus 
for accrued benefits purposes.  The 
appellant and her accredited 
representative should be informed in 
writing of the resulting decision and her 


associated appellate rights.  These 
matters are not on appeal unless a notice 
of disagreement and a substantive appeal 
are filed with regard to them.

2.  Then readjudicate the issue of service 
connection for the cause of the Veteran's 
death.  If the benefit sought on appeal 
remains denied, the Appellant should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Appellant claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC. The Appellant should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


